                    Case 2:18-cv-01132-JCC Document 39 Filed 12/14/18 Page 1 of 7



1
                                                                    Hon. John C. Coughenour
2

3

4

5
                              UNITED STATES DISTRICT COURT
6                            WESTERN DISTRICT OF WASHINGTON
7
     ESTHER HOFFMAN; SARAH                  )           Case No.: 2:18-cv-01132 JCC
8
     DOUGLASS; ANTHONY KIM; and IL )
9    KIM and DARIA KIM, husband and )
10
     wife and the marital community         )           DEFENDANT TRANSWORLD
     comprised thereof, on behalf of        )           SYSTEMS INC.’S MEMORANDUM
11   themselves and all others similarly    )           IN RESPONSE TO MOTION FOR
12   situated,                              )           RECONSIDERATION
                                Plaintiffs, )
13
            vs.                             )
14                                          )
     TRANSWORLD SYSTEMS                     )
15
     INCORPORATED; PATENAUDE                )
16   AND FELIX, APC; MATTHEW                )
17
     CHEUNG and the marital community )
     comprised of MATTHEW CHEUNG )
18
     and JANE DOE CHEUNG; and DOES )
19   ONE THROUGH TEN,                       )
                                Defendants. )
20
               Defendant Transworld Systems Inc. (“TSI”) hereby submits its memorandum
21
     in response to the motion for reconsideration (Dkt. 33) as directed and limited by
22

23
     the Court. (Dkt. 37.) The Court’s Order directs TSI to “only address whether

24
     Plaintiffs’ private claim for a violation of Washington’s Consumer Protection Act
25   [(“CPA”)] against it should be dismissed. (See Dkt. No. 33 at 6-7.)” (Dkt. 37.)
26             I.       INTRODUCTION AND PROCEDURAL POSTURE
27             At pages 6-7 of their Motion for Reconsideration, Plaintiffs argue that they
28   have alleged a separate, private cause of action under the CPA, “regardless of
     whether their violations of the FDCPA and CAA constituted per se violations of the
     MEMORANDUM IN RESPONSE TO MOTION FOR RECONSIDERATION           DAMIAN P. RICHARD, ESQ. (SBN 47837)
                                                                 SESSIONS FISHMAN NATHAN & ISRAEL LLP
     Page 1 of 7                                                            1545 Hotel Circle South, Suite 150
                                                                                        San Diego, CA 92108
                                                                                           Tel (619) 758-1891
                   Case 2:18-cv-01132-JCC Document 39 Filed 12/14/18 Page 2 of 7



1
     CPA.” (Dkt. No. 33, at 6-7.) They accurately summarize the relevant allegations
2
     in their operative complaint—alleging that TSI “violated the CPA by filing debt
3
     collection lawsuits without proof that the relevant NCSLTs owned the debts that
4
     TSI was attempting to collect for them; without proof as to how much was owed on
5
     the alleged student loan debts; without any intention to pursue the claims to
6
     judgment in the event defendants appeared in the legal actions and defended against
7
     the claims; and by submitting false affidavits in support of their motions for default
8
     judgments against defendants. (Dkt. #1-1, at ¶¶ 41-50, 59-67, 78-87, 95-100, 108-
9
     109, 119).” (emphasis added).
10

11
               In its Joinder to the Motion to Dismiss (“Motion”) TSI requested judicial

12
     notice of the actual “proof” and “affidavits” referenced and relied-upon by
13   Plaintiffs, which this Court granted. (Dkt. 29 at 2.) In its Motion TSI set forth the
14   elements required to be met in order to state a private CPA claim and demonstrated,
15   based in part on the judicially-noticeable records, how Plaintiffs cannot state a claim
16   upon which relief can be granted under the CPA. (Dkt. 17 at 13-15.)
17             In their Response to TSI’s Motion, Plaintiff’s submitted a state-court
18   transcript for the Court’s consideration a NCSLT motion for summary judgment
19   where both the “proof” of assignment and the “affidavit[]” were analyzed by the
20
     court under the evidentiary standard of the business records exception to hearsay.
21
     (Dkt. 21-1.) Notably, nowhere in their Response did Plaintiffs assert or even
22
     discuss a private CPA claim independent from their per se claims based on the
23
     alleged FDCPA and CAA violations. (Dkt. 22.) Their Response did confirm that
24
     their grievance with the “affidavits” was one of “proof,” “authenticat[ion],”
25
     “[]admissib[ility],” “insufficien[cy]” of evidence, and whether certain exhibits
26
     should have or could have been attached to the “affidavits.” (Dkt. 22, at 2-4.)
27
               TSI’s Reply reminded the Court that Plaintiffs’ allegations concerning
28
     whether the TSI’s “affidavits” will constitute sufficient “proof” in state-court

     MEMORANDUM IN RESPONSE TO MOTION FOR RECONSIDERATION       DAMIAN P. RICHARD, ESQ. (SBN 47837)
                                                             SESSIONS FISHMAN NATHAN & ISRAEL LLP
     Page 2 of 7                                                        1545 Hotel Circle South, Suite 150
                                                                                    San Diego, CA 92108
                                                                                       Tel (619) 758-1891
                   Case 2:18-cv-01132-JCC Document 39 Filed 12/14/18 Page 3 of 7



1
     proceedings (i) are all based only on “information and belief,” (ii) are too
2
     speculative to survive dismissal, and (iii) impermissibly attempt to convert an
3
     evidentiary challenge into a CPA violation, thereby abrogating from the state-court
4
     its duty to rule on evidentiary matters. (Dkt. 27, 2-5.)
5
               Indeed, a reading of the transcript which Plaintiffs ask this Court to consider
6
     establishes that TSI’s affidavits could be, and often are, sufficient, and that the
7
     student loan schedules do indeed exist and can be provided. (See Dkt. 21-1.) See
8
     also e.g. Nat'l Collegiate Student Loan Tr. 2005-3 v. Dunlap, 2018-Ohio-2701, ¶¶
9
     12, 21, ___ N.E.3d ___, available at 2018 WL 3360825 (holding that NCSLT
10

11
     established standing in its action seeking to recover on a defaulted college loan from

12
     a borrower who challenged NCSLT’s standing on the basis that it failed to establish
13   a proper assignment from the original lender).1
14             On November 2, 2018, this Court correctly granted TSI’s Motion to dismiss
15   the private CPA claim. (Dkt. 29.) The Court should not deviate from this Order.
16             II.     PRIVATE CPA CLAIM FAILS
17             To successfully bring an action under the CPA, a private plaintiff must prove
18   five elements: (1) unfair or deceptive act or practice; (2) occurring in trade or
19   commerce; (3) public interest impact; (4) injury to plaintiff in his or her business or
20
     property; and (5) causation. Panag v. Farmers Ins. Co., 166 Wn.2d 27, 37, 204
21
     P.3d 885 (2009). “Failure to satisfy even one of the elements is fatal to a CPA
22

23
     1
      For example, in upholding the grant of summary judgment in Dunlap, the Court of Appeals of Ohio, Fourth District,
24
     noted:
             NCSLT filed a motion for summary judgment, supported by an affidavit of an employee of the
25
             subservicer of the student loan, which is the designated custodian of records for the loan. NCSLT
             also included documentation attempting to establish NCSLT's standing to collect on the loan, the
26
             loan default, and the amount due on the loan. . . . The trial court granted NCSLT's motion for
             summary judgment . . . [a]ttached to and incorporated into the employee's affidavit were copies of
27
             other records, including: (1) a letter by the U.S. Bank National Association, in its capacity as the
             special servicer for various student loan trusts, including NCSLT, confirming that [TSI] is its
28
             subservicer for NCSLT and is the dedicated records custodian for all student loans owned by the
             trust . . . the pool supplement agreement . . . Schedule 1 of the pool supplement . . . Schedule 2 of
             the pool supplement . . . .

     MEMORANDUM IN RESPONSE TO MOTION FOR RECONSIDERATION                         DAMIAN P. RICHARD, ESQ. (SBN 47837)
                                                                               SESSIONS FISHMAN NATHAN & ISRAEL LLP
     Page 3 of 7                                                                           1545 Hotel Circle South, Suite 150
                                                                                                       San Diego, CA 92108
                                                                                                          Tel (619) 758-1891
                   Case 2:18-cv-01132-JCC Document 39 Filed 12/14/18 Page 4 of 7



1
     claim.” Adrain v. Wells Fargo Bank, N.A., No. 2:16-CV-00142-SAB, 2018 WL
2
     4935439, at *2 (E.D. Wash. Oct. 11, 2018).
3
                       A. NOTHING UNFAIR OR DECEPTIVE
4
               There is no plausible allegation that TSI engaged in an “unfair or deceptive
5
     act or practice.” (See Dkt. 1-1.) Plaintiffs’ repeatedly admit that TSI was serving
6
     in its role as a witness, custodian, and “servicer” of the NCSLT loans (Dkt 1-1 ¶¶
7
     8-12, 90, Ex. A, at 1)—student loans which Plaintiff’s admittedly obtained but
8
     refused to repay. (Dkt. 1-1 at 7 ¶¶ 35-37, 13 ¶ 72, 10 ¶¶ 54-56.) There is nothing
9
     “unfair or deceptive” about a student loan creditor, and its servicer, exercising their
10

11
     respective rights and obligations pursuant to a defaulted student loan.                         The

12
     allegations that TSI’s “affidavits” are “unfair” or “deceptive” are entirely
13   unsupported by any other factual allegations that save it from being a legal
14   conclusion cast in the form of a factual allegation, which cannot defeat TSI’s
15   Motion. See W. Min. Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).
16                     B. NOT IN TRADE OR COMMERCE
17             The second element also fails because events occurring solely in litigation do
18   not constitute “trade or commerce.” Blake v. Fed. Way Cycle Ctr., 40 Wn. App.
19   302, 312, 698 P.2d 578, 584 (1985) (citation omitted). See also Medialdea v. Law
20
     Office of Evan L. Loeffler PLLC, No. C09-55RSL, 2009 WL 1767185, at *8 (W.D.
21
     Wash. June 19, 2009) (“a court proceeding does not constitute “trade or commerce”
22
     under the CPA”).          Here, Plaintiffs’ allegations rely exclusively on the TSI
23
     “affidavits” filed in state-court proceedings.
24
                       C. NO PUBLIC INTEREST IMPACT
25
               As to the third element of a CPA claim, Plaintiffs cannot show the required
26
     connection between their personal loan defaults and the public interest. “Ordinarily,
27
     a breach of a private contract affecting no one but the parties to the contract is not
28
     an act or practice affecting the public interest.” Hangman Ridge Training Stables,

     MEMORANDUM IN RESPONSE TO MOTION FOR RECONSIDERATION         DAMIAN P. RICHARD, ESQ. (SBN 47837)
                                                               SESSIONS FISHMAN NATHAN & ISRAEL LLP
     Page 4 of 7                                                          1545 Hotel Circle South, Suite 150
                                                                                      San Diego, CA 92108
                                                                                         Tel (619) 758-1891
                   Case 2:18-cv-01132-JCC Document 39 Filed 12/14/18 Page 5 of 7



1
     Inc. v. Safeco Title Ins. Co., 105 Wn.2d 778, 790 (1986). The purported dispute
2
     here involves each Plaintiffs personal, individual and unique student loans, each
3
     with its own payment history, unpaid balance, and events leading up to the default.
4
     Plaintiffs’ allegations present nothing more than a contractual dispute between
5
     debtor and creditor, and Plaintiffs offer no plausible allegations that other borrowers
6
     were similarly situated.
7
                       D. NO INJURY, NO STANDING, AND NO CAUSATION
8
               Regarding the fourth and fifth elements, Plaintiffs lack standing because they
9
     have not suffered any injury, and the state-court proceedings were caused by their
10

11
     own default under the student loan agreements. To determine standing under the

12
     CPA, courts consider (1) whether the asserted interest is “within the zone of
13   interests” that are protected by the statute; and (2) whether the Plaintiff has suffered
14   an “injury in fact.” Save A Valuable Env’t (SAVE) v. City of Bothell, 576 P.2d 401
15   (1978) (quoting Ass’n of Data Processing Serv. Orgs. v. Camp, 397 U.S. 150, 153,
16   152 (1970)). To satisfy a standing requirement, a Plaintiff must show a personal
17   injury fairly traceable to the challenged conduct and likely to be redressed by the
18   requested relief. Id. Under the CPA specifically, the Plaintiff must have been
19   “injured in his or her business or property” by the deceptive act to bring a claim.
20
     See RCW 19.86.090. The deceptive act or practice must have “proximately caused”
21
     injury to the Plaintiff’s “business or property.” Panag, 204 P.3d at 902; Carlile v.
22
     Harbour Homes, Inc., 147 Wash. App. 193, 213, 194 P.3d 280, 290 (2008) (“To
23
     establish the causation element in a CPA claim, a Plaintiff must show that, but for
24
     the defendant’s unfair or deceptive practice, the Plaintiff would not have suffered
25
     an injury.”). Here, there is no deceptive act or practice. Moreover, Plaintiffs
26
     received the benefit of loans for college but did not pay as agreed. It is hard to
27
     conceive of a theory in which Plaintiffs have been damaged by their own failure to
28
     pay, and not the other way around.

     MEMORANDUM IN RESPONSE TO MOTION FOR RECONSIDERATION         DAMIAN P. RICHARD, ESQ. (SBN 47837)
                                                               SESSIONS FISHMAN NATHAN & ISRAEL LLP
     Page 5 of 7                                                          1545 Hotel Circle South, Suite 150
                                                                                      San Diego, CA 92108
                                                                                         Tel (619) 758-1891
                   Case 2:18-cv-01132-JCC Document 39 Filed 12/14/18 Page 6 of 7



1
               Similarly, Plaintiffs allege no actual injury. (See Dkt. 1-1.) Attorney’s fees
2
     and costs of litigation are not sufficient. It is well-settled that retaining counsel to
3
     institute a CPA claim does not constitute injury. Panag, 204 P.3d at 902. “Attorney
4
     fees divorced from a deceptive business practices do not constitute injury under the
5
     CPA.” Thomas v. Specialized Loan Servicing, LLC, No. 76644-9-I, 2018 WL
6
     3853877, at *4 (Wash. Ct. App. Aug. 13, 2018). In order to proceed on a free-
7
     standing CPA claim, a plaintiff must allege actual harm to her business or property
8
     in order to recover actual damages for such harm. See RCW 19.86.090; Gordon v.
9
     BAC Home Loans Servicing, LP, No. CV-10-5140-LRS, 2011 WL 13228393, at *2
10

11
     (E.D. Wash. Feb. 11, 2011). Here, Plaintiffs FAC does not allege any actual harm.

12
     (See Dkt. 1-1.)
13             The causation prong requires that TSI’s act be the proximate cause of the
14   plaintiffs’ injury, meaning a cause which in a direct sequence unbroken by any
15   superseding cause, produces the injury event complained of and without which such
16   injury event would not have happened.” Allstate Ins. Co. v. Lighthouse Law P.S.,
17   Inc., No. C15-1976RSL, 2017 WL 347081, at *2 (W.D. Wash. Jan. 24, 2017)
18   (internal citations and quotations omitted). Here, Plaintiffs repeatedly concede that
19   TSI is a “servicer,” “agent and Service Provider” for the fifteen NCSLT trusts.
20
     (Dkt. 1-1 ¶¶ 8-12, 90, Ex. A, at 1). Plaintiffs further admit to their own default and
21
     refusal to pay as agreed. (Dkt. 1-1 at 7 ¶¶ 35-37, 13 ¶ 72, 10 ¶¶ 54-56.) The state-
22
     court breach of contract proceedings were precipitated by Plaintiffs’ default and
23
     refusal to pay. Plaintiffs cannot plausibly allege causation beyond the speculative
24
     level.
25
               III.    LITIGATION PRIVILEGE BARS THE PRIVATE CPA CLAIM
26
               This Court has already taken judicial notice of the underlying state-court
27
     pleadings, to which TSI was not a party. (Dkts. 16, 29 at 2.) TSI did not bring suit
28
     in state court. Plaintiffs repeatedly concede that TSI is a “servicer,” “agent and

     MEMORANDUM IN RESPONSE TO MOTION FOR RECONSIDERATION         DAMIAN P. RICHARD, ESQ. (SBN 47837)
                                                               SESSIONS FISHMAN NATHAN & ISRAEL LLP
     Page 6 of 7                                                          1545 Hotel Circle South, Suite 150
                                                                                      San Diego, CA 92108
                                                                                         Tel (619) 758-1891
                   Case 2:18-cv-01132-JCC Document 39 Filed 12/14/18 Page 7 of 7



1
     Service Provider” for the fifteen NCSLT trusts. (Dkt. 1-1 ¶¶ 8-12, 90, Ex. A, at 1).
2
               As it relates to the “affidavits” in question, TSI is a witness, and a custodian
3
     of records. (Id.) Under Washington law, witnesses participating in the legal process
4
     are immune from civil liability for claims based on their testimony. Wynn v. Earin,
5
     181 P.3d 806, 810 (Wash. 2008); Twelker v. Shannon & Wilson, Inc., 564 P.2d
6
     1131, 1133 (Wash. 1977). An absolute privilege applies to statements made in the
7
     course of judicial proceedings and bars civil liability.            Deatherage v. State,
8
     Examining Bd. of Psychology, 134 Wn. 2d 131, 135, 948 P.2d 828, 830 (1997). See
9
     also Gustafson v. Mazer, 113 Wn. App. 770, 775, 54 P.3d 743 (2002). “The loser
10

11
     in one forum will frequently seek another . . . Absolute immunity is thus necessary

12
     to assure that judges, advocates, and witnesses can perform their respective
13   functions without harassment or intimidation.” Butz v. Economou, 438 U.S. 478,
14   512, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978) (emphasis added). See also Paine v.
15   City of Lompoc, 265 F.3d 975, 981-82 (9th Cir. 2001).
16             IV.     CONCLUSION
17             Plaintiffs’ private CPA claim fails as a matter of law, as set forth above, and
18   the Court should not deviate from its Order dismissing the claim, with prejudice,
19   and without leave to amend, as any amendment would be futile. (Dkt. 29.) In the
20
     event the Court is inclined to deviate from its Order, it should only deviate so much
21
     as to decline supplemental jurisdiction over any private CPA claim, dismissing any
22
     private CPA claim without prejudice, but also without leave to amend, as it would
23
     not be exercising jurisdiction over such claim.
24
     Dated: 12/14/18                SESSIONS FISHMAN, NATHAN & ISRAEL, L.L.P.
25                                  /s/Damian P. Richard
26                                  Damian P. Richard
                                    Attorney for Defendant Transworld Systems Inc.
27

28




     MEMORANDUM IN RESPONSE TO MOTION FOR RECONSIDERATION          DAMIAN P. RICHARD, ESQ. (SBN 47837)
                                                                SESSIONS FISHMAN NATHAN & ISRAEL LLP
     Page 7 of 7                                                           1545 Hotel Circle South, Suite 150
                                                                                       San Diego, CA 92108
                                                                                          Tel (619) 758-1891
